499 A.2d 128 (1985)
Charles R. JENKINS and William E. Esham, Jr., Appellants,
v.
Hugh G. SMITH, C. Alexander Hewes, and Augmentation, Inc., Appellees.
No. 83-679.
District of Columbia Court of Appeals.
Argued En Banc September 11, 1985.
Decided October 21, 1985.
Craig N. Goodrich, Washington, D.C., with whom Lee Calligaro, James C. Fontana, and Barry S. Landsberg, Washington, D.C., were on brief, for appellants.
Hugh B. Gordon, Washington, D.C., with whom C. Alexander Hewes, Jr., Washington, D.C., was on brief, for appellees. William F. Causey, Washington, D.C., also entered an appearance for appellees.
Before PRYOR, Chief Judge, and NEBEKER, MACK, NEWMAN, FERREN, BELSON, TERRY, ROGERS and STEADMAN, Associate Judges.
PER CURIAM:
Judges Nebeker, Mack, Ferren, Belson and Steadman join in Part I. Chief Judge Pryor and Judges Newman, Terry and Rogers dissent as to Part I. The court is unanimous as to Part II.

I
This case was argued before the division on January 4, 1984. Subsequently, this court sua sponte ordered the case reheard en banc and requested counsel, in supplemental memoranda and at oral argument, to address the question whether the holding in Frost v. Peoples Drug Store, 327 A.2d 810 (D.C.1974), should be overruled. That holding permits an appeal to be taken from a trial court order denying a motion to dismiss on grounds of forum non conveniens. Neither party urges that we overrule Frost. After rehearing the case en banc on September 11, 1985, a majority of the court reaffirms the holding in that case.

II
On the question whether the trial court improperly denied the motion to dismiss on grounds of forum non conveniens, we find *129 no legal impropriety. The order from which this appeal is taken is therefore affirmed.
The opinion of the court as to Part II and other opinions will be issued at a later date. In the meantime, the Superior Court may proceed with its disposition of this case.
So ordered.